Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-10, 15-17, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner agrees with the explanation on pg. 5 of the remarks dated 1/27/2022 which indicate that Brock-Fisher (US 2016/0203809) was owned or subject to an obligation of assignment to Koninklijke Philips N.V. as of the effective filing date of the claimed invention. Brock-Fisher was previously applied to the claims amended 11/8/2021 which recite a first layer…polybutadiene in an uncured state or under-cured state, wherein the first layer is in direct contact with the cell membrane. The next closest prior art applicable to this amendment includes Rubinsztajn (US 8,389,627 or US 2011/0112406 A1) which in summary teaches a piezoelectric transducer with acoustic lens and acoustic matching layer disposed on a substrate with a filled epoxy thermoset material [col. 5:15-25]. Rubinsztajn compares formulations for the filler [portion of silicone rubber lens] in terms of suitable acoustic impedance matching to the human tissue and desirable self-leveling properties in alternative uncured and cured states. However, Rubinsztajn is not explicit that the rubber is a polybutadiene rubber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
ExaminerArt Unit 3645